DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2019/0027573) in view of Zope et al (US 2019/0067094).
Zhu discloses a process for forming as molybdenum-containing material on a substrate comprising contacting the substrate with Mo(CO)6 under pulsed vapor deposition conditions [0023]-[0024] comprising: exposure of the substrate to Mo(CO)6; exposure of the substrate to a nitriding gas [0026]; and exposure of the substrate to a reducing gas [0031].
Zhu does not disclose exposing the substrate to an oxidizing gas.
Zope discloses that an oxidizing gas may alternatively be used to a nitriding gas [0061] as a nucleation film for molybdenum deposition prior to exposing the substrate to a reducing gas (Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to expose the substrate of Zhu in step (ii) to an oxidizing gas as suggested by Zope as a suitable alternative to the nitriding gas for a nucleation film for a subsequently reduced molybdenum film.
Regarding Claims 2, 5, 9, 12, 15, 18, and 19, Zope discloses substrates including silicon dioxide, zirconium oxide, etc. [0049]; the oxidizing gas may be water vapor, etc. [0084] and the duration may be 0.01 sec to 120 sec [0087]; the molybdenum film comprises greater than 95% molybdenum [0125], a resistivity of less than 25 [0122] with a thickness of 200 angstroms [0113]; and less than 5% impurities, such as oxygen [0125]; and the device may be a DRAM device or 3D-NAND, etc. [0039]. 
Regarding Claims 3, 6-8, 10, 11, and 13-18, Zhu discloses the temperature of the substrate during the exposures is greater than 400°C [0037]; the reducing gas is hydrogen [0031]; the duration of the molybdenum precursor is less than 5 sec [0023] and the duration of the reducing agent is less than 60 sec [0032]; the process steps are conducted sequentially [0035] and repeated for a desired thickness [0029]; [0035]; and the molybdenum film contains less than 1% oxygen, less than 4% carbon, and has low resistivity [0033]; [0039]. 
Thus, claims 1-3 and 5-19 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Zhu and Zope. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2019/0027573) in view of Zope et al (US 2019/0067094) as applied above and further in view of Faguet (US 2006/0222768).
Zhu and Zope do not disclose a W(CO)6 precursor for forming a tungsten-containing material.
Faguet discloses that W(CO)6 is a suitable alternative metal carbonyl precursor to Mo(CO)6 [0064] for forming a tungsten-containing film or a molybdenum-containing film [0008]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a tungsten carbonyl precursor as suggested by Faguet in the process of Zhu or Zope as a suitable alternative for the molybdenum carbonyl precursor in order to form a tungsten-containing film rather than a molybdenum-containing film.
Thus, claim 4 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Zhu, Zope, and Faguet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday-Friday: 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715